                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

MONICA SMITH,                              *
                                           *
                        Plaintiff,         *
vs.                                        *       No. 4:18-cv-00370-SWW
                                           *
                                           *
DAVID CHERRY and CELADON                   *
TRUCKING SERVICES, INC.,                   *
                                           *
                        Defendants.        *

                               CONSENT JUDGMENT

      On this day comes on to be hear the above styled cause, the Plaintiff,

Monica Smith, appears by and through her attorneys, Russell D. Marlin of Taylor

King Law. The Defendants, David Cherry and Celadon Trucking Services, Inc.,

through their attorneys, Kara B. Mikles or Munson, Rowlett, Moore & Boone, P.A.

This cause having been submitted to the Court upon the Plaintiff’s Complaint, the

Court finds:

      1.       Plaintiff, Monica Smith is entitled to the good faith negotiated amount

               of $237,500.00; and

      2.       Defendants, David Cherry and Celadon Trucking Services, Inc. have

               consented to the judgment entry in the amount of $237.500.00 to the

               Plaintiff.
      WHEREFORE, IT IS ORDERED AND ADJUDGED that a judgment

shall be entered on behalf of the Plaintiff, Monica Smith, and against the

Defendants, David Cherry and Caledon Trucking Services, Inc. for $237.500.00

with interest from the date of this judgment at a rate of 5% per annum until paid.


                   Dated this 2nd day of August 2019.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                          2
